Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-14-00855-CR

                                        IN RE Gerald SANFORD

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 17, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator Gerald Sanford filed this pro se petition for writ of mandamus on December 9,

2014, complaining of the trial court’s denial of his right to appeal his conviction following a

negotiated plea agreement in the underlying criminal proceeding. Relator has been appointed

counsel to represent him in connection with his criminal charges. We conclude that any original

proceeding on the issue raised should be presented by relator’s appointed counsel. Relator is not

entitled to hybrid representation. See Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App.

1995). The absence of a right to hybrid representation means relator’s pro se mandamus petition

will be treated as presenting nothing for this court’s review. See id.; see also Gray v. Shipley, 877




1
 This proceeding arises out of Cause No. 2012CR10422, styled The State of Texas v. Gerald Sanford, pending in the
399th Judicial District Court, Bexar County, Texas, the Honorable Ray Olivarri presiding.
                                                                                   04-14-00855-CR


S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.] 1994, orig. proceeding). Accordingly, relator’s

petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

       Additionally, relator submitted an application for leave to file his petition for writ of

mandamus. No leave is required to file a petition for writ of mandamus in this court. TEX. R. APP.

P. 52. Therefore, relator’s request for leave to file is denied as moot.


                                                   PER CURIAM

DO NOT PUBLISH




                                                 -2-